Cadore v State of New York (2022 NY Slip Op 05394)





Cadore v State of New York


2022 NY Slip Op 05394


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND NEMOYER, JJ.


595 CA 22-00156

[*1]JOHN D. CADORE, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 129681.) (APPEAL NO. 1.) 


JOHN D. CADORE, CLAIMANT-APPELLANT PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KEVIN C. HU OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Richard E. Sise, J.), entered February 17, 2021. The order denied the motion of claimant for leave to reargue and renew his opposition to defendant's motion to dismiss the claim. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]) and the order is affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court